Motion Granted; Dismissed and Memorandum Opinion filed June 4, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00340-CV

            AMERIQUEST MORTGAGE COMPANY, Appellant
                                        V.

  JULIO CARLOS MARRON AND MARIA ROCIO MARRON, Appellees

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 05-DCV-142458

               MEMORANDUM                        OPINION
      This is an attempted appeal from an order signed December 20, 2012,
dismissing the above referenced suit for want of prosecution. Appellant’s notice of
appeal was not filed until April 11, 2013. Because it appeared that this court lacks
jurisdiction over this appeal, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction unless any party
filed a response by May 10, 2013, demonstrating our jurisdiction over the appeal.
See Tex. R. App. P. 42.3(a). Appellant filed a response on May 10, 2013, but its
response fails to establish that we have jurisdiction to consider this appeal. On May
23, 2013, appellees filed a motion to dismiss the appeal. We grant the motion and
order the appeal dismissed.

                   APPELLANT’S POST-JUDGMENT MOTION

       Appellant first asserts that its motion to retain filed on January 22, 2013,
which it agrees should be properly considered as a motion to reinstate, is a timely-
filed post-judgment motion.1 The 30th day after the dismissal order was Saturday,
January 19, 2013. Monday, January 21, 2013, was an official holiday in
observance of Dr. Martin Luther King, Jr.’s Birthday. See Tex. Gov’t Code §
662.003; see also Fort Bend County, Texas 2013 Holiday Schedule,
http://www.fortbendcountytx.gov/index (last visited May 14, 2013). Accordingly,
January 22, 2013, was the first day after the 30th day that was not a Saturday,
Sunday, or holiday. See Tex. R. App. P. 4.1(a). Therefore, appellant’s motion to
reinstate, filed January 22, 2013, was timely. While we agree with appellant’s
contention that its motion was timely, we do not agree that the motion operated to
extend the appellate deadlines or the trial court’s plenary power.

                    TEXAS RULE OF CIVIL PROCEDURE 165a

       Rule 165a (3) of the Texas Rules of Civil Procedure requires a motion to
reinstate be ―verified by the movant or his attorney.‖ Tex. R. Civ. P. 165a(3); see
also Guest v. Dixon, 195 S.W.3d 687, 688-89 (Tex. 2006) (holding that a motion to


1
  Courts give effect to the substance of a motion rather than its form or title. See Surgitek v. Abel,
997 S.W.2d 598, 601 (Tex. 1999). The substance of the ―motion to retain‖ is a motion to
reinstate. Accordingly, we will treat appellant’s motion as a motion to reinstate. We note that we
do not consider a motion to retain filed before dismissal as a substitute for a motion to reinstate.
See In re Bokeloh, 21 S.W.3d 784, 789-90 (Tex. App.—Houston [14th Dist.] 2000, orig.
proceeding).

                                                  2
reinstate supported by an attorney’s affidavit can be sufficient); 3V, Inc. v. JTS
Enters., Inc., 40 S.W.3d 533, 538 (Tex. App.—Houston [14th Dist.] 2000, no pet.)
(same). Under Texas Rule of Appellate Procedure 26.1(a), the deadline to perfect
an appeal is extended to 90 days after the judgment is signed if ―any party timely
files . . . a motion to reinstate under Texas Rule of Civil Procedure 165a.‖ Tex. R.
App. P. 26.1(a). Though one might conclude that this appellate rule does not
require the filing of a proper or a verified motion to reinstate for the appellate
deadlines to be extended, the Supreme Court of Texas has held, under the
predecessor to this rule, that an unverified motion to reinstate does not extend the
appellate timetable. See Butts v. Capitol City Nursing Home, Inc., 705 S.W.2d 696,
697 (Tex. 1986); see also McConnell v. May, 800 S.W.2d 194, 194 (Tex. 1990).
The language of the predecessor rule that applied in Butts was substantially similar
to the language of the current rule. Because the language of the applicable rule is
substantially similar and because the Supreme Court of Texas has not overruled the
Butts decision, we are bound by this precedent.2

       Appellant’s motion to reinstate was not verified. Appellant filed an amended
verified motion, including sworn affidavits, on February 22, 2013. But, the Butts
court held that the appellate timetables are not extended unless a verified motion to
reinstate is filed within thirty days of the dismissal for want of prosecution, so
amending the motion more than thirty days after the order does not extend the


2
  In Guest, the Texas Supreme Court observed that in recent years it has advocated construing
the procedural rules so that the right to appeal is not unnecessarily lost to technicalities. 195
S.W.3d at 688. The high court assumed that the rule in McConnell, and its predecessor, Butts v.
Capitol City Nursing Home, Inc., 705 S.W.2d 696, 697 (Tex. 1986), survived its later cases.
Because McConnell and Butts have not been overruled, we are compelled to follow them. See
Lubbock Cnty. v. Trammel’s Lubbock Bail Bonds, 80 S.W.3d 580, 585 (Tex. 2002) (stating that it
is not the function of an intermediate court of appeals to abrogate or modify established
precedent).

                                               3
appellate timetables.3 See Butts, 705 S.W.2d at 697; see also Owen v. Hodge, 874
S.W.2d 301, 303 (Tex. App.—Houston [1st Dist.] 1994, no writ) (holding court of
appeals lacked appellate jurisdiction under Butts when an unverified motion to
reinstate was filed within 30 days but amended to add verification more than thirty
days after the dismissal order). Under Butts, appellant’s attempt to cure its
omission, filed more than 30 days after the dismissal judgment, was too late. See
Butts, 705 S.W.2d at 697; Owen, 874 S.W.2d at 302–03. Therefore, the appellate
timetable was not extended.

       Because appellant’s unverified motion did not extend the appellate
timetable, its notice of appeal was required to be filed within 30 days after the
December 20, 2012 dismissal judgment. See Tex. R. App. P. 26.1. Appellant’s
notice of appeal, filed April 11, 2013, is untimely.4

       Appellant’s notice of appeal was also filed after the 15-day extension period.
See Tex. R. App. P. 26.3 (permitting an extension based on reasonable grounds if
the notice of appeal is filed within 15 days of its due date); see also Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26
and holding a motion for extension of time is implied when appellant files a notice
of appeal beyond the time allowed by Rule 26.1, but within the 15-day grace
period provided by Rule 26.3 for filing a motion for extension of time).



3
  Appellant argues that the substance of the motion to retain was a motion for new trial, as to
which there is no requirement that the motion be verified. As we stated above, we conclude that
the substance of the motion is a motion to reinstate. In any event, treating the motion as a motion
for new trial and avoiding the verification requirement in this manner would be inconsistent with
the holding in Butts. See Butts, 705 S.W.2d at 697.
4
  We note that even if appellant’s motion to reinstate had extended the appellate timetable,
appellant’s notice of appeal still would have been untimely because it would have been required
to be filed by March 20, 2013, 90 days after the judgment was signed. See Tex. R. App. P. 26.1.

                                                4
                 TEXAS RULE OF CIVIL PROCEDURE 306a

      Appellant’s motion to reinstate also contains an allegation that appellant did
not receive timely notice of the judgment. Appellant stated that it learned of the
judgment on January 22, 2013, when counsel checked the trial court’s website.
Texas Rule of Civil Procedure 306a, in subparts (4) and (5), provides a procedure
to modify the post-judgment timetables so that the time begins on the date that the
party receives notice or acquires actual knowledge of the signing of the judgment.
Tex. R. Civ. P. 306a(4), (5).

      In order to take advantage of the extended time periods provided in
paragraph (4) of Rule 306a, the party adversely affected is required to prove in the
trial court, on sworn motion and notice, the date upon which the party or his
attorney first either received notice of the judgment or acquired actual knowledge
of its signing, and that this date was more than twenty days after the date the
judgment was signed. Tex. R. Civ. P. 306a(5). The purpose of a sworn motion is to
establish a prima facie case of lack of notice, thereby invoking the jurisdiction of
the trial court for the limited purpose of conducting a hearing to determine the date
on which the party or its counsel first received notice or acquired knowledge of the
judgment. Nathan A. Watson Co. v. Employers Mut. Cas. Co., 218 S.W.3d 797,
800 (Tex. App.—Fort Worth 2007, no pet.). In addition, Texas Rule of Appellate
Procedure 4.2 states that after a hearing on a Rule 306a motion, ―the trial court
must sign a written order that finds the date when the party or the party’s attorney
first either received notice or acquired actual knowledge that the judgment or order
was signed.‖ Tex. R. App. P. 4.2(c).

      While appellant did not file a separate motion pursuant to Rule 306a(5), it
generally asserted in its motion to reinstate that Rule 306a(4) ―provides additional

                                          5
time to seek reinstatement in cases such as this.‖ The record does not reflect that
appellant ever filed a sworn Rule 306a motion, nor does the record reflect that
appellant proved in the trial court the date on which appellant or its attorney first
either received notice of the dismissal order or acquired actual knowledge of the
signing of this order. See Tex. R. Civ. P. 306a(5). Therefore, appellant was not
entitled to the application of Rule 306a(4) to extend the deadline for filing a sworn
motion to reinstate. See Mem’l Hosp. of Galveston Cnty. v. Gillis, 741 S.W.2d 364,
365 (Tex. 1987); In re Bokeloh, 21 S.W.3d at 791-93. In support of its contention
that the failure to verify its motion to reinstate containing its Rule 306a claim is not
fatal, appellant cites Thermex Energy Corp. v. Rantec Corp., 766 S.W.2d 402 (Tex.
App.—Dallas 1989, writ denied). In Thermex, the court found that appellant’s
unverified Rule 306a motion, together with the trial court’s affirmative finding,
were sufficient to establish when appellant learned of the judgment. Id. at 406. The
Thermex court concluded that the failure to verify the Rule 306a motion did not
prevent the trial court from finding that its plenary power had been extended. Id.
Thermex is not on point because in the case under review, the trial court made no
affirmative finding. See In re Jamea, No. 14-10-00228-CV, 2010 WL 2968044, *8
(Tex. App.—Houston [14th Dist.] July 29, 2010, orig. proceeding) (mem. op.)
(distinguishing Thermex). Accordingly, we hold that the trial court’s deadline for
filing a sworn motion to reinstate was not extended by application of Rule 306a(4).

                             RESTRICTED APPEAL

      Appellant asserts alternatively that it has filed a restricted appeal. In a
restricted appeal, a notice of appeal is timely if it is filed within six months after
the judgment is signed. Tex. R. App. P. 26.1(c). A notice of restricted appeal must
state: (1) that appellant is a party affected by the trial court’s judgment but did not
participate—either in person or through counsel—in the hearing that resulted in the
                                           6
judgment; and (2) that appellant did not timely file a post-judgment motion, a
request for findings of fact and conclusions of law, or a notice of appeal. Tex. R.
App. P. 25.1(d)(7). Appellant’s notice of appeal filed April 11, 2013, did not
comply with the rule. A defective notice of appeal can invoke an appellate court’s
jurisdiction, and the notice may be amended to correct errors or omissions. Sweed
v. Nye, 323 S.W.3d 873, 875 (Tex. 2010); Grand Prairie I.S.D. v. S. Parts Imports,
Inc., 813 S.W.2d 499, 500 (Tex. 1991). Appellant filed an amended notice of
appeal on May 3, 2013, containing the requisite recitals. See Tex. R. App. P.
25.1(g) (providing an amended notice of appeal may be filed without leave of court
at any time before appellant’s brief is filed). 5

       Despite the recitals in its notice of appeal, appellant does not meet the
requirements for a restricted appeal. One of the prerequisites to filing a restricted
appeal is that the aggrieved party did not timely file a post-judgment motion. Tex.
R. App. P. 30; Wolf v. Andreas, 276 S.W.3d 23, 25 (Tex. App.—El Paso 2008, no
pet.) (holding that a restricted appeal is not available if a party timely files a post-
judgment motion). As we already have concluded, appellant filed a timely post-
judgment motion.6 The requirements for filing a restricted appeal are jurisdictional.
Clopton v. Pak, 66 S.W.3d 513, 515 (Tex. App.—-Fort Worth 2001, pet. denied).
When a party files a timely post-judgment motion, we lack jurisdiction over a
restricted appeal. P & A Real Estate, Inc. v. American Bank of Texas, 323 S.W.3d
618, 619 (Tex. App.—Dallas 2010, no pet.).
5
  We do not address appellees’ complaint that appellant has filed its notice of appeal in an
incorrect name because a bona fide attempt to invoke this court’s jurisdiction may be corrected
by amendment. See Warwick Towers Council of Co–Owners ex. rel. St. Paul Fire & Marine Ins.
Co. v. Park Warwick, L.P., 244 S.W.3d 838, 839 (Tex. 2008).
6
  The rationale for the holding of the Butts court, discussed above, was not that an unverified
motion to reinstate is void or not a motion to reinstate; rather, the Butts court held that a ―proper‖
and timely motion to reinstate is required to extend the appellate deadlines and that an unverified
motion is not a ―proper‖ motion. See Butts, 705 S.W.2d at 697.

                                                  7
                                 CONCLUSION

      In conclusion, we hold that appellant’s notice of appeal is untimely.
Appellant’s unverified motion was insufficient to extend the appellate deadlines,
and appellant was not entitled to the application of Rule 306a(4) to extend the
deadline for filing a sworn motion to reinstate. Because appellant timely filed a
post-judgment motion, it is not entitled to a restricted appeal. Accordingly, we lack
jurisdiction over the appeal. We grant appellees’ motion and order the appeal
dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                         8